Title: To Alexander Hamilton from Roger Alden, Brockholst Livingston, Carlile Pollock, Gulian Verplanck, and Joshua Waddington, 29 December 1791
From: Alden, Roger,Livingston, Brockholst,Pollock, Carlile,Verplanck, Gulian,Waddington, Joshua
To: Hamilton, Alexander



New York 29 Decr: 1791
Sir

A number of your fellow Citizens desirous of expressing the sense they entertain of the important Services you have rendered your Country, have raised by Subscription a Sum of money to defray the expence of a Portrait of you, ⟨to⟩ be executed by Mr Trumbull, and placed in one of our public Buildings.
We have therefore to request that you will b⟨e⟩ so condescending as to allow Mr Trumbull to wait upon y⟨ou⟩ for the above purpose, at such time as will suit your convenie⟨nce⟩ and will also be pleased to permit the representation to exhib⟨it⟩ such part of your Political Life as may be most agreeable to yourself.
We have the honor to be,   with perfect sentiments of esteem   & respect; Your most humble sert.



Gulian Verplanck
}



Roger Alden



Brockholst Livingston
Committ⟨ee⟩


J Waddington



Carlile Pollock



To Alexander Hamilton EsqrSecretary of the Treasury of the United States

